 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Electric Company,Inc.,Decatur,IllinoisandInterna-tionalBrotherhood of ElectricalWorkers, AFL-CIO, Peti-tionerWestern Electric Company,Inc.,Decatur,IllinoisandAlliedIndustrialWorkers of America, AFL-CIO, Petitioner.CasesNos. 13-RC-5606 and 13-RC-5613. November W, 1957DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election, anelection was conducted on August 15, and a runoff election was con-ducted on September 11, 1957, under the direction and supervision ofthe Regional Director for the Thirteenth Region, among certain em-ployees of the Employer.The tally of ballots on the runoff electionshows that there were approximately 270 voters; and that 92 validvoteswere cast for the International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, 98 valid votes were castfor Communications Workers of America, AFL-CIO, herein calledCWA, 58 ballots were challenged, and no ballots were declared void.The challenges were sufficient in number to affect the results of theelection.On September 18, 1957, IBEW timely filed objections tothe runoff election.On October 4, 1957, the Regional Director, afterinvestigation, issued his report on challenges and objections, recom-mending that the challenges be sustained and the objections be over-ruled, and that the Board issue a certification of representatives inbehalf of the CWA. On October 16, 1957, IBEW filed exceptionsto the Regional Director's report, and on October 22, 1957, CWAfiled an answer to the exceptions.Upon the entire record in this case, the Board 1 finds :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All hourly rated production andmaintenance employees at the Employer's Decatur, Illinois, plant,excluding office clerical and plant clerical employees, and professionalemployees, guards, and supervisors as defined in the Act.1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Murdock,Rodgers,and Bean].119 NLRB No. 79. WESTERN ELECTRIC COMPANY, INC.6115.The Board agent conducting the election challenged the ballotscastby 58 employees on the ground that their names did not appearon the eligibility list.The Regional Director's investigationrevealsthat 57 of these individuals were hired subsequent to the payrollperiod for eligibility for the election; and that the 58th challengedballot was cast by an individual who both quit his employment andwas rehired during the period between the eligibility date and therunoff election.The Regional Director found, and we agree, that theeligibility requirements of Section 102.62 of the Board's Rules andRegulations have not been met by the aforesaid 57 employees, becausethey were not eligible to vote in the election and therefore were noteligible to vote in the runoff election?Accordingly, we adopt the Regional Director's recommendationthat the challenges to these 57 ballots be sustained.As the remainingchallenged ballot is insufficient in number to affect the results of theelection, we also agree with the Regional Director's finding that it isunnecessary to make any disposition of this ballot.6.In substance, both the IBEW's objections and exceptionsallege :(1) the stipulation for certification upon consent election should notbe honored by the Board because the Employer incorrectly estimatedthe number of employees which would be employed during the payrollperiod for eligibility; and (2) a substantial number of employeeswere disenfranchised because the payroll period for eligibility usedin the first election was also used in the runoff election.With respect to objection 1, the Regional Director's investigationreveals that the IBEW was served a tally of ballots immediately fol-lowing the first election, but failed to object to that election on theground of the alleged inaccuracy of the Employer's estimate of itslabor force during the payroll period for eligibility.Because of thisfailure to object to the first election within the 5 days permitted, andbecause the same payroll period for eligibility was used for the runoffelection,' we find, as the Regional Director did, that objection 1 wasnot timely filed.Accordingly, we adopt the Regional Director'srecommendation that objection 1 be overruled.With respect to objection 2, IBEW contends that a later payrollperiod for eligibility should be used, because during the period betweenthe first election and the runoff election 20 employees left the employof the Employer and 65 new employees were hired. The stipulationexecuted by the parties provides : "Post Election And Runoff Pro-cedures-All procedure subsequent to the conclusion of counting, Section 102.62 (b) provides : "Employees who were eligible to vote in the election andwho are employed in an eligible category on the date of the runoff election shall beeligible to vote in the runoff election."sAlthough the number of eligible employees for the runoff election was reduced evenfurther because of turnover to 201 employees, we note, as conceded by IBEW, that thenumber of 221 eligible employees for the first election was also "far short" of theEmployer's employment estimate of 250. 612DECISIONSOF NATIONALLABOR RELATIONn BOARDballots shall be in conformity with the Board's Rules and Regulations."As discussed above, the Board's Rules andRegulationsrequire theuse ina runoff election of the eligibility date used for the firstelection.Accordingly, and in the absence of any amendment of the stipulationby the parties thereto, we find that the parties were bound by the pro-visions of the stipulation and in turn the Board's Rules and Regula-tions with respect to the runoff election eligibility date.4We thereforeadopt the Regional Director's recommendation that objection 2 beoverruled.As we have sustained 57 of the 58 challenges and the 58th challengecan no longer affect the results of the runoff election, as we haveoverruled the objections to the runoff election, and as CWA hasreceived a majority of the valid votes cast in the runoffelection, weshall certify CWA as the collective-bargaining representative of theemployees in the appropriate unit.[The Board certified Communications Workers of America, AFL-CIO, as the designated collective-bargaining representative of theemployees in the appropriate unit.]*As indicated by the Regional Director, even an agreement by the parties might notpermit the setting of a different eligibility date for the runoff election.SeeCone BrothersContracting Co.,109 NLRB 483, where the Board in similar circumstances held that amaterial deviation from Section 102.62 of the Rules and Regulations was not warrantedand would not be consistent with good administration of the Act.Alaska Salmon Industry,Inc.andPeter Patrick Mendelsohn.Case No. 19-CA-1362.November 27, 1957DECISION AND ORDEROn April 2, 1957, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel filedexceptions to the Intermediate Report, together with a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board had delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-119 NLRB No. 83.